Case 1:19-cv-00423-JJM-LDA Document 14 Filed 08/04/20 Page 1 of 8 PagelD #: 110

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND

LAURA PEREZ
|
Plaintiff
Vs. CA No 19-cy-423 JJM-LDA

FEDERAL HOUSING FINANCE AGENCY et al

AFFIDAVIT OF SERVICE
I, Christina Mercurio, being duly sworn, state the following:

l, On October 31, 2019, I deposited into the United States mail a copy of
the Summons and Complaint to Defendant, Federal Home Loan Mortgage
Corporation to its address and also to the United States Attorney General

and to the United States Attorney for the District of Rhode Island, each by
certified priority mail. A copy of the Summons is attached to this affidavit.

2. On November 5, 2019, the Summons and Complaint was delivered to
Defendant Federal Home Loan Mortgage Corporation c/o the United States
Attorney General, US Department of Justice, 650 Pennsylvania Avenue,
NW, Washington, DC 20530-0001.

Ds A copy of the Certified Mail Certificate with Electronic Delivery
Confirmation for USPS Certified Mail number 9405510898765047435950
indicating receipt of the certified mail on November 5, 2019 is attached.

4. On November 2, 2019, the Summons and Complaint was delivered
to Defendant Federal Home Loan Mortgage Corporation 8200 Jones Branch
Drive, McLean, VA 22102-3110.

5. | Acopy of the Certified Mail Certificate with Electronic Delivery
Confirmation for USPS Certified Mail number 9405510898765047429676
indicating receipt of the certified mail on November 2, 2019 is attached.
Case 1:19-cv-00423-JJM-LDA Document 14 Filed 08/04/20 Page 2 of 8 PagelD #: 111

6. On November 5, 2019, the Summons and Complaint was delivered to
Defendant Federal Home Loan Mortgage Corporation c/o the United States
Attorney for the District of Rhode Island, 50 Kennedy Plaza, Providence, RI
02903-2393.

i A copy of the Certified Mail Certificate with Electronic Delivery
Confirmation for USPS Certified Mail number

94055 10898765047438 1 75indicating receipt of the certified mail on
November 5, 2019 is attached.

#
Ly shina De
i Uioye, )

(__ Pikisiina Mereuris
Subscribed and sworn to before me this3day of August, 2020.

\ NA VS eum
NOTARY PUBLIC

Vv

 
 

 

 

 

 

 
cal RESEEES NIECE SN foetal

AO 440 (Rev, 06/12} Summots in’ Civil Action. age 2) .
Civil Action No. 19-6v-423-JJN-LDA. .

 

 

 

: | PROOF OF SERVICE . : :
| hiss section shoald not. be filed with the court untess 8 required by Fed. Re Gi, B é O)

This summons for frame of ‘nidividtlal and title, ee ny)
was received: by me on, (date)

 

Si personally served the: summons on the individual: at (place)

 

 

on (ote) a 3 : 2 a sor .

o i left the summons at the individuals residence or usual place of abode with foam.

at rer rere sat

 

a person: of suitable. age: and disotetion who redidies: there,

 

On fdatey e a end mailed a copy to the individual’s tas known address; or
if served ties summons on (name ofindvidiad) . cet : who jis.
, anes bes law. to: accept service off proces on behalf of frame eforgensation) a 3
| _on (date) oe oe Epp

 

C) Treturned the summons unexeouted because... “Loe

fo Other (specify).

My fees are $0 \__ for travel and $. [ae a for services; fora total of S- : O00

renner sneer tinieeme ene manne, #

1 declare under penalty of perjury that this information is true. .

 

“ Bemver's signature

 

7 “Privited name and title °

 

| Serve 5 address
Additional information regarding attempted sérvice, ete: Sea

 
Case 1:19-cv-00423-JJM-LDA Document 14 Filed 08/04/20 Page 5 of 8 PagelD #: 114
Certified Mail Electronic Delivery Confirmation™

 

 

92 962 ZVOS 9/86 801LS SOE

 

 

# DNIMDVaL SdSn

US POSTAGE AND FEES PAID

PRIORITY MAIL
Oct 30 2019

Mailed fram ZIP 02920
PM Flat Rate Env

 

 

 

 

 

 

 

 

 

CommercialBasePrice 071S00777793
PRIORITY MAIL 2-DAY
John B. Ennis Esq.
1200 RESERVOIR AVE C028 | 0004
CRANSTON RI 02920-6012
|
|
SHIP TO: |
FEDERAL HOME LOAN MORTGAGE |
CORPORATION |

8200 JONES BRANCH DR |
MC LEAN VA 22102-3110 |
|

 

 

 

Reference
USPS #

USPS Mail Class
USPS Status

USPS History

PEREZ V. FHFA SUMMONS AND COMPLAINT
9405510898765047429676

Priority Mail

Your item was delivered at 10:32 am on November 2, 2019 in MC LEAN,
VA 22102.

Out for Delivery, 11/02/2019, 8:21 am, MC LEAN, VA 22102

Arrived at Post Office, November 2, 2019, 5:29 am, MC LEAN, VA 22102
Arrived at USPS Facility, November 2, 2019, 4:55 am, MC LEAN, VA
22102

Arrived at USPS Facility, November 2, 2019, 4:23 am, GREAT FALLS, VA
22066

Departed USPS Regional Facility, 11/02/2019, 4:10 am, DULLES VA
DISTRIBUTION CENTER

Arrived at USPS Regional Destination Facility, 11/02/2019, 12:11 am,
DULLES VA DISTRIBUTION CENTER

In Transit to Next Facility, 11/01/2019

Arrived at USPS Regional Origin Facility, 10/31/2019, 10:05 pm,

Electronic Delivery Confirmation Report © 2019 Certified Mail Envelopes, Inc. All rights reserved.

The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.

Report Design Copyright 2019 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www. Certified-Mail-Envelopes.com

Date Verified: 11/03/2019 (UTC)
| PROV I DISTRI 7
Case 1:19-cv-00423-JIM-Thas “Borunfe LAS BREW OMEN Habe 6 .
S picked up item, ig er 31, 2019, 4: FO WARS dR Rr 03886
9

Shipping Label Created, USPS Awaiting Item, October 30, 2019, 10:30
am, CRANSTON, RI 02920

Electronic Delivery Confirmation Report © 2019 Certified Mail Envelopes, Inc. All rights reserved.

The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.

Report Design Copyright 2019 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www. Certified-Mail-Envelopes.com

Date Verified: 11/03/2019 (UTC)
Case 1:19-cv-00423-JJM-LDA Document 14 Filed 08/04/20 Page 7 of 8 PagelD #: 116
Certified Mail Electronic Delivery Confirmation™

 

 

0S 6SEPr ZVOS 9286 80LS SOE

 

 

# ONIMDVUL SdSN

US POSTAGE AND FEES PAID

PRIORITY MAIL

Oct 30 2019

Mailed fram ZIP 02920
PM Flat Rate Env

 

 

 

 

 

 

 

 

CommercialBasePrice 071S00777793
PRIORITY MAIL 2-DAY

John B. Ennis Esq.
1200 RESERVOIR AVE Cooo | 0004
CRANSTON RI 02920-6012

SHIP TO:

UNITED STATES ATTORNEY GENERAL

US DEPARTMENT OF JUSTICE

950 PENNSYLVANIA AVE NW
WASHINGTON DC 20530-0001

 

 

 

 

Reference
USPS #

USPS Mail Class
USPS Status

USPS History

PEREZ, L. V. FED HOME LOAN MORT CORP SUMM AND COMP
9405510898765047435950

Priority Mail

Your item was delivered at 5:56 am on November 5, 2019 in
WASHINGTON, DC 20530.

Available for Pickup, 11/04/2019, 10:48 am, WASHINGTON, DC 20530
Arrived at Post Office, November 4, 2019, 7:13 am, WASHINGTON, DC
20018

Arrived at USPS Regional Destination Facility, 11/03/2019, 9:22 am,
WASHINGTON DC DISTRIBUTION CENTER

In Transit to Next Facility, 11/02/2019

In Transit to Next Facility, 11/01/2019

Arrived at USPS Regional Origin Facility, 10/31/2019, 10:06 pm,
PROVIDENCE RI DISTRIBUTION CENTER

USPS picked up item, October 31, 2019, 4:42 pm, WARWICK, RI 02886
Shipping Label Created, USPS Awaiting Item, October 30, 2019, 10:47
am, CRANSTON, RI 02920

Electronic Delivery Confirmation Report © 2019 Certified Mail Envelopes, Inc. All rights reserved.

The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.

Report Design Copyright 2019 Certified Mail Envelopes, Inc. www. Certified-Mail-Labels.com www. Certified-Mail-Envelopes.com

Date Verified: 11/06/2019 (UTC)
Case 1:19-cv-00423-JJM-LDA Document 14 Filed 08/04/20 Page 8 of 8 PagelD #: 117
Certified Mail Electronic Delivery Confirmation™

 

 

GL CLEP LV0S 9286 80LS SOVE

 

 

# DNIMDVUL SdSNn

US POSTAGE AND FEES PAID

PRIORITY MAIL
Oct 30 2019

Mailed from ZIP 02920
PM Flat Rate Env

 

 

 

 

 

 

 

 

CommercialBasePrice 071S00777793
PRIORITY MAIL 1-DAY

John B. Ennis Esq.
1200 RESERVOIR AVE C030 | 0005
CRANSTON RI 02920-6012

SHIP TO:

UNITED STATES ATTORNEYS OFFICE-

DISTRICT OF RI

50 KENNEDY PLZ

PROVIDENCE RI 02903-2393

 

 

 

 

Reference

USPS #

USPS Mail Class
USPS Status

USPS History

PEREZ, L. V. FED HOME LOAN MORT CORP SUMM AND COMP
9405510898765047437275

Priority Mail

Your item was delivered in or at the mailbox at 11:05 am on November 1,
2019 in PROVIDENCE, RI 02903.

Out for Delivery, 11/01/2019, 9:02 am, PROVIDENCE, RI 02903

Arrived at Post Office, November 1, 2019, 8:00 am, PROVIDENCE, RI
02904

Departed USPS Regional Facility, November 1, 2019, 4:55 am,
PROVIDENCE RI DISTRIBUTION CENTER

Arrived at USPS Regional Facility, October 31, 2019, 11:14 pm,
PROVIDENCE RI DISTRIBUTION CENTER

USPS picked up item, October 31, 2019, 4:42 pm, WARWICK, RI 02886
Shipping Label Created, USPS Awaiting Item, October 30, 2019, 10:49
am, CRANSTON, RI 02920

Electronic Delivery Confirmation Report © 2019 Certified Mail Envelopes, Inc. All rights reserved.

The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.

Report Design Copyright 2019 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com

Date Verified: 11/02/2019 (UTC)
